133 F.3d 925
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Craig BUCK, Plaintiff-Appellant,v.THE BOEING COMPANY, Defendant-Appellee.
No. 97-35387.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Craig Buck appeals pro se the district court's summary judgment dismissal of his third wrongful termination action as barred by the doctrine of res judicata.  We affirm for the reasons stated in the magistrate judge's report and recommendation, which the district court adopted in full.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3